Citation Nr: 1644333	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from July 1966 to April 1969.  His decorations include the Purple Heart Medal and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In February 2012, the Veteran completed an application for increased compensation based on unemployability and reported that his service-connected PTSD and loss of hearing prevented him from securing or following any substantially gainful occupation.  Accordingly, the Veteran raised a claim for TDIU and it has been included as an issue on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a video conference hearing in Louisville, Kentucky on October 24, 2016, and the Veteran did not show for the hearing.  In an October 18, 2016 voicemail which was transcribed and faxed to Board from the VA National Call Center, the Veteran requested that his Board hearing be scheduled at the Cincinnati Ohio VA as it is closer to his home.  The Veteran explained that he has glaucoma and cannot see early in the morning since it is dark outside and the hearing was scheduled 150 miles away from his home.  The Board finds that the Veteran provided VA with good cause to reschedule his video conference hearing.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a video conference hearing at the RO nearest to his residence.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).



Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO nearest the Veteran's residence, in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




